The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). The evidence supports a reasonable inference that appellant threatened a police officer with an apparent pistol and then, while fleeing, divested himself of the object in a manner that escaped the notice of the pursuing police. Concur—Tom, J.P., Andrias, Nardelli and Sweeny, JJ.